24 F.3d 1464
306 U.S.App.D.C. 356
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Devon JOHNSON, a/k/a William Smith, Appellant.
No. 91-3305.
United States Court of Appeals, District of Columbia Circuit.
May 26, 1994.

Before:  MIKVA, Chief Judge;  BUCKLEY and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED AND ADJUDGED that appellant's conviction be affirmed.  Although it does not appear that appellant properly renewed his motion for judgment of acquittal at the close of all the evidence, the evidence, nonetheless, was sufficient to warrant a jury determination of guilt beyond a reasonable doubt.   See United States v. Singleton, 702 F.2d 1159, 1163 (D.C.Cir.), aff'd in banc, 702 F.2d 1182 (1983).   See also United States v. Sherod, 960 F.2d 1075, 1077 (D.C.Cir.)  (when defendant offers evidence in defense after motion for judgment of acquittal is denied and does not renew motion at the close of all evidence, court reviews insufficiency of the evidence claim only to insure that there is no "manifest miscarriage of justice"), cert. denied, 113 S. Ct. 480 (1992).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.